COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Thomas Kevin Cook, MD and The Craniofacial and Plastic Surgery
                           Center-Houston v. Kathleen Broussard

Appellate case number:     01-17-00943-CV

Trial court case number: 2016-52406

Trial court:               164th District Court of Harris County

        Our records show that appellant has not paid the filing fee in this case. On January 4, 2018,
this court issued a postcard notifying appellant that the filing fee was past due and the appeal was
subject to dismissal if appellant did not pay the fee. The record contains no proof of indigence.
       If the filing fee is not paid (or proof of indigence is not provided) within 10 days of the
date of this order, we will dismiss this appeal. See TEX. R. APP. P. 5, 42.3.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually       Acting for the Court


Date: May 10, 2018